This cause comes on to be heard on motion of Appellants to reinstate the appeal herein. It appears that the appeal was taken solely from an order enlarging the time for taking testimony after the cause was set down for hearing on bill and answer. The order for enlarging the time for taking testimony was predicated on the serious illness of both counsel and the trial judge. Such orders are vested largely in the discretion of the Chancellor and it does not fully appear that such discretion was abused in making the order complained of. The motion to reinstate *Page 903 
will therefore be denied and the cause will stand dismissed.
WHITFIELD, P.J. AND TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J. AND ELLIS AND BROWN, J.J., concur in the opinion and judgment.